Citation Nr: 1017212	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for residuals of a 
right ankle strain.  

4.  Entitlement to service connection for residuals of a left 
ankle strain.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from November 1984 to November 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, in June 2008, 
which granted service connection for tinnitus but denied 
service connection for bilateral hearing loss, and October 
2008 which denied service connection for GERD and residuals 
of strains of each ankle, as well as service connection for 
headaches  

Subsequently, a March 2009 rating decision granted service 
connection for headaches.  This grant of service connection 
is a complete grant of the benefit sought on appeal and, 
thus, that matter is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of service connection for GERD and for residuals 
of strains of each ankle are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Loss of hearing in the right ear, by VA standards, is not 
shown at any time during or after the Veteran's active 
military service. 

2.  The Veteran has a hearing loss in the left ear, by VA 
standards, which although first medically demonstrated years 
after service is reasonably demonstrated to be due to 
inservice acoustic trauma.  




CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated during service nor may a sensorineural hearing 
loss be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).   

2.  Hearing loss in the left ear was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
a letter, dated in December 2007, as to the claim for service 
connection for bilateral hearing loss, prior to the initial 
June 2008 denial of that claim.  She was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  She was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that she could 
submit private medical records or authorize VA to obtaining 
private medical records on her behalf.  She was also notified 
of the law and regulations governing the award of effective 
dates and disability ratings.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the Veteran's service 
treatment records and VA treatment records.  Also, private 
treatment records have been received.  

The Veteran was afforded the opportunity to testify at a 
personal hearing but she declined that opportunity.  She has 
not identified any additionally available evidence for 
consideration in her appeal.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims for service connection for hearing 
loss. 38 U.S.C.A. § 5103A(d) (West 2000). See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear 
v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006) (emphasizing 
that the third prong has a "low threshold").  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The December 1983 service entrance examination found no 
pertinent abnormality.  Audiometric testing revealed 
threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
0
0
5
5
Left 
Ear
0
0
5
0
0

Audiometric testing in November 1984 revealed threshold 
levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
0

5
5
Left 
Ear
0
0
5
5
0

In July 1985 she was seen for a viral syndrome.  In August 
1985 she presented for re-evaluation of serous otitis and a 
viral syndrome.  On examination she had bulging tympanic 
membranes.  The assessment was resolving serous otitis 
secondary to bronchitis.  

Audiometric testing in May 1988 revealed threshold levels, in 
decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
5
0
0
0
Left 
Ear
0
5
10
0
0

In June 1988 the Veteran complained of left ear pain of 2 
days duration.  On examination her ears and throat were 
within normal limits.  The assessment was left ear pain which 
might be due to dental care.  She was to see a dentist.  

The September 1988 service discharge examination found no 
pertinent abnormality.  Audiometric testing revealed 
threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
5
0
0
0
Left 
Ear
0
5
10
0
0

In an adjunct medical history questionnaire the Veteran 
reported having or having had ear, nose or throat trouble.  

In October 2007 a private audiologist of The Hearing Clinic, 
Inc., reported that the Veteran's audiometric testing of that 
month revealed a bilateral mild high frequency sensorineural 
hearing loss.  The maximum word recognition scores were 96 
percent, bilaterally.  Auditory reflexes were consistent with 
the degree of hearing loss.  She had complained of having had 
tinnitus since the mid 1980s.  The audiologist had had an 
opportunity to review the Veteran's service treatment 
records.  From her history of exposure to noises of rifles, 
loud helicopters and jet engines, all without hearing 
protection, during service in the mid through late 1980s, it 
was quite likely that this was the beginning of her hearing 
loss and tinnitus.  Since service she had been involved in 
manufacturing but wore hearing protections devices at all 
times.  The type and degree of hearing level from her 
audiogram was consistent with noise induce hearing loss.  Her 
pure tone average for 1,000, 2,000, 3,000, and 4,000 Hertz 
was 21.25 decibels in the right ear and 22.50 in the left 
ear.  Audiometric testing revealed threshold levels, in 
decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
15
20
20
30
Left 
Ear
20
15
20
20
35

In a November 2007 statement the Veteran reported having been 
exposed to very loud military noises from rifles, 
helicopters, and jet engines, all without hearing protection.  
Her military specialty had been aircraft navigation systems 
technologist.  After service she had not been exposed to a 
significant amount of noise.  She had worked in manufacturing 
but was required to always wear hearing protection when 
around loud noises.  

On VA audiology examination in May 2008 the Veteran reported 
having been exposed to aircraft and rifle range noise during 
service and that although in the civilian sector she now 
worked in manufacturing, she used hearing protection.  

Audiometric testing revealed threshold levels, in decibels, 
as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
10
15
15
25
Left 
Ear
15
15
20
15
45

The average threshold level was 16.25 decibels in the right 
ear and 23.75 in the left ear.  Speech recognition score was 
96 percent in the right ear and 92 percent in the left ear.  
The examiner felt that the test results were valid indicators 
of the Veteran's true organic hearing.  Acoustic immitance 
was consistent with the audiogram.  Testing for the right ear 
indicated normal hearing for VA rating purposes and in the 
left ear hearing was normal for the low to mid frequencies, 
sloping to a moderate high frequency sensorineural loss.  

The examiner reported that the Veteran service records were 
reviewed.  He opined that it was not likely that any current 
hearing loss was related to military acoustic trauma.  Her 
hearing acuity was normal at service separation.  However, it 
was as likely as not that at least a portion of the Veteran's 
tinnitus was related to military acoustic trauma.  It was 
noted that exposure to either impulse sounds or continuous 
exposure could cause a temporary threshold shift.  This 
disappeared in 16 to 48 hours after exposure to loud noise.  
Impulse sounds could also damage the structure of the inner 
ear resulting in an immediate hearing loss.  Continuous 
exposure to loud noise could also damage the structure of the 
hair cells, resulting in hearing loss.  If the hearing did 
not recover completely from a temporary threshold shift, a 
permanent hearing loss existed.  Since damage was done when 
exposed to noise, a normal audiogram subsequent to noise 
exposure would verify that the hearing had recovered without 
permanent loss.  

On VA outpatient treatment evaluation for tinnitus in May 
2008 the Veteran reported that she had first notice a hearing 
loss 27 years ago.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
showing of continuity of symptoms is not required when 
disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as an organic disease of the central 
nervous system (i.e., sensorineural hearing loss), will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence 
is against the claim.  If so, it is denied, but if the 
preponderance supports the claim or the evidence is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.  Where the determinative 
issue involves causation or a diagnosis, there must be 
competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), or (2) the layperson 
is reporting a contemporaneous medical diagnosis (but see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information 
simply recorded by a medical examiner and unenhanced by any 
additional medical comment, and thus not adding any medico-
evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical 
condition, there is a two-step analysis, the first is 
competence and the second is credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected 
for publication); 312 Fed.Appx. 336, 2009 WL 524737 
(C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of 
lay observation, if so, then lay evidence thereof is not a 
medical determination requiring medical evidence; rather, it 
can be established by competent lay evidence.  Jandreau, Id.; 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 
C.F.R. § 3.159(a)(2).  If not, then competent medical 
evidence is required.  If lay evidence is competent, then the 
second step is to assess credibility by weighing the 
pertinent lay evidence against the other evidence-including 
inservice records documenting inservice injury or disability, 
if any.  Robinson, Id.  The credibility of lay statements may 
not be refuted solely by the absence of corroborating medical 
evidence, but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning 
continuity of symptoms after service, if credible, may be 
competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in 
recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or 
medical evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if postservice audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, it must 
be determined whether there is a medically sound basis to 
attribute the postservice findings to injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Right Ear

Here, unlike in Hensley, Id., there is no upward shift of 
auditory thresholds on the basis of inservice audiometric 
testing in the right ear.  More importantly, audiometric 
testing during and after military service does not establish 
that the Veteran now has a hearing loss by VA standards.  
That is, she has never had (1) auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 
40 decibels or greater; or (2) auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or (3) speech recognition scores using the Maryland CNC Test 
which are less than 94 percent.  

Thus, despite the opinion of the private audiologist in 
October 2007 that the Veteran had a hearing loss in the right 
ear, the evidence simply does not establish that there 
currently exists a hearing loss disability, under VA 
standards, in the Veteran's right ear.  

Accordingly, service connection for hearing loss in the right 
ear is not warranted.  

Left Ear

Here, as in Hensley, Id., there is upward shift of auditory 
thresholds on the basis of inservice audiometric testing 
except in the left ear, consisting of a 5 decibel shift up-
ward shift at 1,000 and 2,000 Hertz.  

The Veteran is competent to attest to her having had acoustic 
trauma during service as well as having had a hearing loss 
after service.  This is particularly so in light of the fact 
that she is now service-connected for tinnitus.  Moreover, 
the Board notes that VA audiometric testing in 2008 of the 
Veteran's hearing acuity in the left ear shows that she now 
meets the criteria for hearing loss under 38 C.F.R. § 3.385.  
Thus, the credibility of her statements and testimony must be 
weighed.  

The VA examiner opined that the current hearing loss is 
unrelated to the Veteran's military service due to the 
passage of time without corroborating evidence of pathology.  
As noted above, this is only one factor, and may not be the 
determinative factor, in assessing credibility.  

On the other hand, a private audiologist opined in 2007 that, 
after a review of service treatment records, the Veteran's 
history of inservice noise exposure during service in the mid 
through late 1980s, was quite likely the beginning of her 
hearing loss (as well as her now service-connected tinnitus).  
This is consistent with the Veteran's competent and credible 
statements of continuous postservice hearing loss.  

Accordingly, with the favorable resolution of doubt, the 
Board concludes that service connection for hearing loss in 
the left ear is warranted.  

ORDER

Service connection for hearing loss in the right ear is 
denied and service connection for hearing loss in the left 
ear is granted.  


REMAND

The October 2008 VA examiner was unable to determine whether 
the claimed ankle disorders were related to the Veteran's 
military service with a "resort to mere speculation."  It 
was noted that there was a lack of any chronic condition 
since military service and no records of continuing 
treatment.  However, the Veteran's December 2008 NOD of self-
treatment constitutes lay evidence of continuity of 
symptomatology and, the Board notes that continuity of 
treatment (as opposed to continuity of symptomatology) is not 
required.  See 38 C.F.R. § 3.303(b) (continuity of 
symptomatology, not treatment, is required); Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

As to GERD, in October 2008 the same VA examiner opined that 
without conclusive [evidence of] continued care other than 
her contentions, and no records since the separation 
examination in September 1988, there was a lack of 20 years 
of the Veteran's medical history that was unknown and that 
there could only be speculation as to whether or not these 
are the same conditions, and whether or not they are chronic 
conditions because she had a normal service separation 
examination.  

In the recent case of Jones v. Shinseki, No. 07-3060, slip 
op. (U.S. Vet. App. Mar. 25, 2010); --- Vet.App. ---; 2010 WL 
1131917 (Vet.App.) the United States Court of Appeals for 
Veterans Claims (Court) addressed the matter of a VA 
examiner's comments concerning a resort to mere speculation 
when requested to render a medical opinion.  Under the 
holding in Jones, Id., it should be made clear that the 
etiology cannot be assessed without 'resort to mere 
speculation' because the examiner (1) lacks the expertise, or 
(2) needs additional information, e.g., additional testing or 
information that is possibly available, or (3) that the 
examiner has exhausted the limits of current medical 
knowledge as to etiology, or (4) that the actual cause cannot 
be selected from multiple potential causes such that a 
physician could only speculate as to the cause, or (5) it 
cannot be determined from current medical knowledge that a 
specific in-service injury or disease can possibly cause the 
claimed condition.  When the record leaves this issue in 
doubt, it is the Board's duty to remand for further 
development.  

The October 2008 VA examiner reviewed the record and, in 
March 2009,  rendered an opinion that the GERD was less 
likely than not due to the abdominal pain of unknown etiology 
and rectal bleeding that she acutely had during service in 
1987.  

Nevertheless, the Board notes that the October 2008 VA 
examiner was a physician's assistant.  In this regard, "by 
definition a physician's assistant is qualified through 
training to provide examinations; however, those examinations 
must be conducted under the supervision of a licensed 
physician who is indisputably competent to provide medical 
opinions."  Quintanilla v. Nicholson, No.04-2277, slip op. 
at 4 (U.S. Vet. App. Mar. 26, 2007) (nonprecedential 
Memorandum decision).  

Here, it does not appear that the opinions rendered in this 
case by a VA physician's assistant were reviewed by a VA 
physician.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide any and all information and 
evidence which tends to support her 
allegation of continuity of postservice 
symptomatology of her disability of the 
ankles and GERD.  This should include 
pharmacy bill as well as supporting 
statements of relatives, friends, and co-
workers.  

2.  Thereafter, the claim file should be 
reviewed by a VA physician to address the 
etiology of the claimed ankle disorders 
and GERD.  Specifically, it should be 
determined whether the physician agrees 
with the opinions previously expressed by 
the VA physician's assistant.  

The VA physician must have access to and 
review the claims folders for the Veteran's 
pertinent medical history.  If any further 
testing is needed, it should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  

In addressing the prior opinion of the VA 
physician's assistant as the claimed ankle 
disorders the VA physician should render an 
opinion as to whether it is at least as 
likely as not that any current disability 
of either or both ankles is consistent with 
the Veteran's statements of postservice 
continuity of symptomatology and self-
treatment, particularly in light of the 
Veteran's extensive work-ups for her ankles 
during service.  

In addressing the prior opinion of the VA 
physician's assistant as the claimed GERD 
the VA physician should render an opinion 
as to whether it is at least as likely as 
not that any current GERD is consistent 
with the Veteran's statements of 
postservice continuity of symptomatology 
and self-treatment, particularly in light 
of the service treatment records.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefore, in accordance with the 
recent holding of the Court in Jones, Id.   

To help avoid future remand, VA must ensure 
that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran, and representative, a Supplemental 
Statement of the Case (SSOC) and return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


